PER CURIAM.
This is an appeal from an order of the Board of Nursing which suspended the appellant’s license as a licensed practical nurse, but stayed the suspension provided that she successfully complete a two-year probationary period. We find no merit in either of the claims (a) that a prior disposition of a proceeding for elderly abuse instituted by the Department of Health and Rehabilitative Services precluded the present disciplinary action by the Nursing Board, see Newberry v. Florida Dep’t. of Law Enforcement, Criminal Justice Standards and Training Comm’n., 585 So.2d 500 (Fla. 3d DCA 1991), or (b) that the Board lacked authority to impose the penalties involved in this case. See § 464.018(5), Fla.Stat. (1993); Fla.Admin.Code R. 59S-8.006. We do agree with both parties that the penalty portion of the order apparently contains a scrivener’s error and that it is unclear as to whether it conforms to the Board’s pronouncements at the hearing. Accordingly, the order is affirmed and the cause x’emanded to correct and clarify the penalties imposed.